WH. “Dub” Arnold, Chief Justice, concurring. I agree with the majority’s holding that the trial court did not have jurisdiction to decide the speedy-trial issue. I write separately to note that it is the duty of the attorney to remain abreast of the progress of a case in which he or she is involved. Lilly v. Earl, 299 Ark. 103, 771 S.W.2d 277 (1989) (stating that an attorney is charged with this duty in criminal contempt matters). See also Jetton v. Fawcett, 264 Ark. 69, 568 S.W.2d 42 (1978). Corbin, J., joins this concurrence.